
	
		I
		111th CONGRESS
		1st Session
		H. R. 2985
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a public diplomacy international exchange
		  program to be known as the Ambassador’s Fund for Strategic Exchanges, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ambassador’s Fund for Strategic
			 Exchanges Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 has a strategic national interest in improving its image around the world,
			 given the historically low levels of public opinion toward the United States in
			 many countries.
			(2)International
			 exchange programs have been proven to be one of the most beneficial and
			 cost-effective means by which to promote mutual understanding between citizens
			 of the United States and citizens of other countries and to advance United
			 States national interests through closer working partnerships with leaders
			 around the world.
			(3)Prominent world
			 leaders during recent decades, such as Tony Blair and Anwar Sadat, have
			 deepened their friendship and openness to the United States through
			 international exchanges, and many persons who previously had highly
			 anti-American opinions have changed their views after participating in exchange
			 programs organized by the United States Government.
			(4)United States
			 exchange programs, such as the International Visitors Program, make a
			 tremendous impact in the lives of those individuals who participate and
			 consistently are ranked by public diplomacy experts as some of the most
			 effective public diplomacy programs.
			(5)The International
			 Visitors Program of the United States Department of State organizes exchange
			 programs for anticipated future leaders in their countries who travel to the
			 United States for programs generally of three weeks, and it produces very
			 positive results among its target audience.
			(6)Another key target
			 audience for United States exchanges is not addressed by the International
			 Visitors Program; this group includes current political, economic, and civil
			 society leaders, often from less privileged backgrounds, who have not traveled
			 to the United States previously.
			(7)Such persons
			 currently in leadership positions in their countries are often unable to leave
			 their jobs for a period of three weeks, given the press of their
			 responsibilities, and United States embassies administering exchange programs
			 not infrequently find that identified candidates for International Visitor
			 Program exchanges decline participation because of this fact.
			(8)A
			 number of United States embassies, including the embassy in Baghdad, Iraq, have
			 piloted country-specific, embassy-initiated exchange programs targeted to such
			 groups of current leaders who have never traveled to the United States. These
			 programs generally last from 5-7 program days and bring together 8-10
			 participants from a country who work on similar issues but have not worked with
			 each other before. Some of these programs have been coordinated with the
			 Voluntary Visitors Division of the International Visitors Office in the Bureau
			 of Educational and Cultural Affairs of the Department of State.
			(9)Such programs have
			 proven highly effective in having an immediate impact on current leaders
			 working in key sectors and in helping advance United States interests such as
			 greater democratization, observance of human rights, economic reform and
			 poverty alleviation, empowerment of women and girls, and improved cooperation
			 with the United States in confronting threats from organized crime,
			 narco-trafficking, and terrorist groups. These programs also promote greater
			 cooperation across sectors, agencies, and regions within a country, given the
			 shared experience the exchange visitors have together during their trip to the
			 United States.
			(10)A key element of
			 the success of these pilot exchanges is that they are conceived and developed
			 in individual embassies overseas, keyed to specific interests of the United
			 States in each country.
			(11)However, these
			 pilot exchanges currently have not been replicated widely within the Department
			 of State, being confined to only a few United States embassies around the
			 world, because there are no Department-wide programmatic guidelines or central
			 funding for these exchange programs.
			3.Ambassador’s fund
			 for strategic exchanges
			(a)In
			 generalThe Secretary of
			 State shall establish in the Voluntary Visitors Division of the Office of
			 International Visitors in the Bureau of Educational and Cultural Affairs a
			 program to conduct public diplomacy exchanges, to be known as the
			 Ambassador’s Fund for Strategic Exchanges, to bring political,
			 economic, civil society, and other leaders to the United States for short-term
			 exchange visits in order to advance key United States strategic goals.
			(b)CoordinationUnder
			 the program established pursuant to subsection (a), each United States embassy
			 and the Office of International Visitors shall coordinate to develop the
			 short-term exchange visits described in such subsection.
			(c)Number and
			 durationThe short-term exchange visits shall be for groups of up
			 to between eight and ten participants, and shall be for visits of five to eight
			 days.
			(d)Areas of
			 focusThe key United States strategic goals referred to in
			 subsection (a) may include the following, as determined by the individual
			 United States embassy and the Office of International Visitors:
				(1)Strengthening
			 democracy and human rights.
				(2)Advancing the rule
			 of law.
				(3)Strengthening
			 cooperation in the fight against terrorism, organized crime, and drug
			 trafficking.
				(4)Reducing poverty
			 and promoting economic reform.
				(5)Empowering women
			 and girls.
				(6)Broadening
			 political and economic participation to include traditionally excluded
			 groups.
				(7)Other embassy and
			 Office of International Visitors-identified priority purposes.
				(e)SelectionThe Bureau of Educational and Cultural
			 Affairs shall solicit proposals from United States embassies for short-term
			 exchange visits and select among them on a competitive basis.
			(f)Cost-sharing and
			 funding
				(1)In
			 generalIn accordance with
			 paragraphs (2) and (3), as appropriate, the Bureau of Educational and Cultural
			 Affairs and the United States embassies shall engage in cost-sharing in
			 carrying out the short-term exchange visits.
				(2)Bureau of
			 Educational and Cultural AffairsFrom amounts authorized to be
			 appropriated to carry out this Act pursuant to section 4 and from amounts made
			 available for the regular program budget of the Voluntary Visitors Division,
			 such sums as may be necessary are authorized to be appropriated to the Bureau
			 of Educational and Cultural Affairs to carry out the short-term exchange
			 visits. Such visits shall be treated in the same manner as Voluntary Visitor
			 trips are treated.
				(3)United States
			 embassies
					(A)In
			 generalFrom amounts
			 authorized to be appropriated to carry out this Act and from amounts made
			 available for the public diplomacy budgets of United States embassies, such
			 sums as may be necessary are authorized to be appropriated to such embassies to
			 carry out the short-term exchange visits. Allowable expenses associated with
			 such visits include airfares, pre-departure expenses, and such other expenses
			 as are needed to allow individuals to travel to the United States to
			 participate in such visits.
					(B)Rule of
			 constructionNothing in this section may be construed as imposing
			 any restrictions, such as restrictions included in the Foreign Affairs Manual
			 of the Department of State, on the ability of United States embassies to pay
			 for airfares of individuals participating in the short-term exchange
			 visits.
					4.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary of State such sums as may be necessary to
			 carry out this Act.
			(b)Additional
			 amountsIn addition to
			 amounts authorized to be appropriated pursuant to subsection (a), there are
			 authorized to be appropriated $1,500,000 to the International Visitors Program
			 for Professional and Cultural Exchanges for short-term exchange visits
			 conducted under the auspices of the Ambassador’s Fund for Strategic Exchanges.
			 Such amounts shall be administered by the Bureau of Educational and Cultural
			 Affairs.
			
